Citation Nr: 1128074	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case has previously come before the Board.  In June 2010, the issue was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2009 video hearing at the Cleveland, Ohio, RO.  A transcript of the hearing is of record.


FINDING OF FACT

The competent and probative evidence does not establish that left knee arthritis results in actual, or the functional equivalent, of limitation of extension to 15 degrees or greater or flexion to 30 degrees or less; does not establish recurrent subluxation or lateral instability; and does not establish the Veteran is unable to maintain substantially gainful employment due to left knee arthritis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The May 2007 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service- connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the claimant's November 2004 notice of disagreement, the claimant took issue with the initial 10 percent disability rating and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case which contained, in pertinent part, the relevant criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claims, and found that the error was harmless, as the Board has done in this case).  See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  For the reasons discussed above, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The claimant's pertinent medical records, to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded VA examinations, to include in June 2010.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been a material change in the service-connected left knee arthritis since the claimant was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in May 2007.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  38 C.F.R. § 4.40 (2010).

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, more or less movement than normal, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2010).

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Some factors considered include pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.

Limitation of flexion of either leg to 45 degrees warrants a 10 percent evaluation.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of extension of either leg to 10 degrees warrants a 10 percent disability evaluation.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

The average normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71 (2010).

Slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent disability evaluation.  A 20 percent evaluation requires moderate impairment.  A 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet App 505 (2007).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

This matter stems from an appeal of the 10 percent evaluation assigned for left knee arthritis at the time service connection was granted in a September 2007 rating decision.  Thus, the question is whether a rating in excess of 10 percent is warranted at any time during the relevant period.  The Board notes that separate ratings for separate periods are for consideration based on the facts found.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran asserts that the degree of impairment due to left knee arthritis is greater than reflected in the 10 percent rating assigned.  Having reviewed the evidence, the Board finds a higher rating is not warranted.  

In this case, there is both positive and negative evidence.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Veteran's left knee arthritis has been assigned a 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010 pertaining to arthritis.  Under Diagnostic Code 5003 and 5010, disability is evaluated based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case, Diagnostic Codes 5260 and 5261.  

The May 2007 VA examination report notes flexion to 120 degrees and extension was minus five degrees.  The June 2010 VA examination report notes full extension to 0 degrees and flexion was from 0 to 120 degrees.  Thus, a higher rating is not warranted based on actual limitation of motion.  

In determining that a higher rating is not warranted, the Board has specifically considered the guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 (1995).  The Board does not doubt the Veteran has symptoms, to include pain on motion; however, the competent evidence does not establish left knee arthritis results in actual, or the functional equivalent of, limitation of flexion to 30 degrees or less, or extension limited to 15 degrees or greater to warrant a rating in excess of 10 percent.  The May 2007 VA examination report notes minimal degenerative arthritic changes and no need for assistive devices, and while it was noted that he was no longer able to play organized sports or exercise, flexion was to 120 degrees and extension was minus five degrees, with no additional limitation of motion with repetitive motion due to pain, fatigue, weakness, or incoordination.  

In addition, while additional impairment with repetitive motion due to fatigue was noted in a November 2007 VA record, no pain and no falls during the previous 12 months were reported, and a March 2008 VA examination report notes a brace for the right ankle, not the left knee.  Further, a March 2008 VA treatment record notes knee reflexes were equal, bilaterally, and difficulty walking on toes on the right was attributed to ankle pain.  In addition, on VA examination in August 2008, relevant symptoms were attributed to hypertension and/or a heart disorder, as were severe effects on activities of daily living to include chores, exercise, sports shopping and recreation.  The June 2010 VA examination report notes no soft tissue swelling, no effusions, warmth or erythema.  Regardless, the competent and probative evidence does not establish left knee arthritis results in actual, or the functional equivalent of, limitation of flexion to 30 degrees or less or extension limited to 15 degrees or greater.  Thus, a rating in excess of the 10 percent is not warranted based on limitation of motion.  As the degree of impairment of the left knee with regard to flexion is not to a compensable degree, separate ratings for flexion and extension are not warranted at any time during the relevant period.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that while the June 2010 VA examination report notes left knee arthritis impacts the Veteran's ability for rigorous physical employment, the examiner specifically stated that it would not impair his ability for some type of sedentary employment or employment that would include light duty.  Regardless, the 10 percent evaluation contemplates impairment in earning capacity, including loss of time from exacerbations due to left knee arthritis.  38 C.F.R. § 4.1.  

In addition, the Board finds a separate evaluation is not warranted for lateral instability or recurrent subluxation under Diagnostic Code 5257.  The May 2007 VA examination report notes a negative anterior drawer sign and a negative Lachman's test, and varus and valgus stability were noted to have been tested at 0 and 30 degrees of flexion, with no instability and no McMurray's sign present.  In addition, while the Veteran testified to having lost his balance due to the left knee, Transcript at 5 (2009), the October 2009 VA examiner reported the left knee was stable, and the June 2010 VA examination report notes no anterior or posterior, or varus or valgus instability to the knee with stressing.  In this case, the competent and probative evidence does not establish recurrent subluxation or lateral instability.  Thus, a separate rating is not warranted under Diagnostic Code 5257.  

A determination as to the degree of impairment due to left knee arthritis requires competent evidence.  The Veteran is competent to report his symptoms, to include pain, fatigue and instability.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board has accorded more probative value to the competent medical findings and opinions.  The June 2010 VA examiner reviewed the claims file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The evidence, to include the May 2007 VA examination report, raises the issue of unemployability.

In that regard, VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2010).

The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's only service-connected  disability is left knee arthritis, and has been assigned a 10 percent evaluation.  Therefore, he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

In addition, the evidence does not factually establish the Veteran is unemployable due to service-connected disability.  The Board notes that where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background, including his employment and educational history.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Board notes that on VA examination in May 2007, the Veteran stated he had to quit his job as a truck driver secondary to left knee pain and being unable to push a clutch for eight hours a day, and while the March 2008 VA examination report notes he had been unable to work due to an inability to do any prolonged standing, bending, lifting, or heavy work, the examiner attributed such to various medical problems, and a March 2008 VA treatment record notes the Veteran is deconditioned, likely from his general pain disorder and lack of activity.  The Board notes nonservice-connected disorders include a right shoulder disorder, a low back disorder, and right ankle disorder, as reflected in a June 2008 rating decision.  Regardless, the June 2010 VA examiner specifically stated that left knee arthritis would not impair his ability for some type of sedentary employment or employment that would include light duty.  

The Board notes that in determining whether a higher evaluation is warranted for service-connected left knee arthritis, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The competent evidence does not relate relevant symptoms to the semilunar cartilage, ratable under Diagnostic Codes 5258, 5259, and the Board notes the maximum evaluation under Diagnostic Code 5259, as well as 5263, is 10 percent.  The competent evidence does not establish impairment of the tibia or fibula, with nonunion or malunion, ratable under Diagnostic Code 5262.  The Board notes the April 2007 VA examination report notes no bony deformity and no ankylosis.  The June 2010 VA examination report notes no gross deformity and no ankylosis.  Thus, the competent evidence does not establish a rating in excess of the 10 percent rating assigned is warranted under any applicable diagnostic code.  

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Lastly, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds the competent evidence does not establish, at any time, that the Veteran's service-connected left knee arthritis produce such an unusual or exceptional disability picture rendering impractical the use of the regular schedular standards. The April 2007 VA examination report reflects that the Veteran was employed, and while an August 2008 VA record notes that he had not worked in 11 months, such was attributed to a heart disorder and blood pressure.  In addition, the June 2010 specifically stated that the left knee arthritis did not preclude sedentary work or light duty.  In addition, while the May 2007 VA examination report reflects a diagnosis of postoperative meniscectomy of the left knee with arthritis, such was not accomplished during the relevant period, as established by VA records and the Veteran's testimony.  Transcript at 5 (2009).  The competent evidence does not establish either periods of hospitalization or marked interference with employment to suggest the rating schedule is insufficient for determining the appropriate disability rating in this case.  Accordingly, the Board determines that referral for an extraschedular rating is not warranted.


ORDER

A rating in excess of 10 percent for left knee arthritis is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


